DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
it is suggested Claim 1 be amended to recite:
“optionally (c) a flame retardant”,
“(d) a blowing agent….2 to 5 carbon atoms, at least one hydrogen atom, and at least one fluorine”,
“optionally (e) a catalyst”, and
“optionally (f) auxiliaries and additional substances”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1 - 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because:
Claim 1 initially sets forth (a) polymeric MDI and then later sets forth an isocyanate component (A) comprising (a) polyisocyanates is produced.  Claim 2 also sets forth “(a) polyisocyanates”.  However, it is unclear if “(a) polyisocyanates” corresponds to (a) polymeric MDI, is a component comprising (a) polymeric MDI, or are separate and distinct compounds from polymeric MDI.  For the purposes of further examination, “(a) polyisocyanates” in Claims 1 and 2 will be interpreted as corresponding to polymeric MDI. 
Claim 1 sets forth an isocyanate component (A) comprising blowing agent (d1) is produced.  However, the claim earlier sets forth (d) blowing agent comprising (d1).  Thus, it is unclear how the claim is envisioning using (d1) apart from (d).  For the purposes of further examination, Claim 1 will be interpreted as setting forth producing an isocyanate component comprising (d) the blowing agent.  
There is a lack of antecedent basis for “the” polyester (b1a) and “component (b1a4)” in Claim 10.  For the purposes of further examination, Claim 10 will be interpreted as depending on Claim 7, which does set forth the aforementioned compounds and thereby provides the necessary antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 5, 12, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/164671 to Zhang et al. (hereinafter Zhang).
Regarding Claims 1, 12, and 15.  Zhang teaches a process for producing a polyurethane foam by mixing the following by mixing an A-side component and a B-side component [0015].  In preferred embodiments, the A-side component comprises an aromatic polyisocyanate which is MDI, PMDI or a mixture thereof.  Zhang further gives an examples in which the polyisocyanate can comprise 25 to 75 wt% MDI [0055].  Such embodiments correspond to the instantly claimed polymeric MDI when the aromatic polyisocyanate of Zhang is exclusively PMDI (and thus 0% difunctional MDI) or a mixture of PMDI with an MDI content of 25 to less than 40 weight percent MDI.  The A-side further preferably comprises 1,3,3,3-tetrafluoropropene (HFO-1234ze) [0033], which is an aliphatic hydrocarbon compound composed of three carbon atoms, 2 hydrogen atoms, 4 fluorine atoms, and one carbon-carbon double bond.
The B-side component comprises a polyol premix [0006].  In a preferred embodiment, the polyol comprises a mixture of a polyether and polyester polyol [0049].
After production of the isocyanate and polyol components, the components are allowed to mix prior to being applied via a spray gun on a desired surface/substrate [0087].  The reaction mixture will thus harden to give the polyurethane foam on this surface.  Flame retardants, catalysts, auxiliaries and additional substances are set forth as optional substances and therefore are not required to be used in the claimed process.
The weight ratio of A- to B-side is from about 0.8:1 to about 1.4:1.  It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05)  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to select a ratio of A-side to B-side at the upper end of the range disclosed by Zhang, which is the part of the range that overlaps with the instantly claimed range.  The motivation would have been that a higher proportion of isocyanate would be expected to provide a more rigid foam product.
Regarding Claim 3.  Zhang teaches the process according to claim 1, wherein the 1,3,3,3-tetrafluoropropene (HFO-1234ze) is preferably provided in the isocyanate component (A) in an amount of about 5 to 12 wt% [0033].
Regarding Claim 4.  Zhang teaches the process according to claim 1, wherein the isocyanate component (A) may further include nitrogen gas [0033], i.e. a physical blowing agent.
Regarding Claim 5.  Zhang teaches the process according to claim 1, wherein the isocyanate component (A) may further include surfactants [0058] – [0061].
Regarding Claim 13.  Zhang teaches the process according to claim 1, wherein the B-side/ polyol component may further include water [0042], i.e. a chemical blowing agent.
Regarding Claim 16.  Zhang teaches a polyurethane foam prepared by the process of Claim 1 [0015].


Claims 2 and 7 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/164671 to Zhang et al. (hereinafter Zhang), as applied to Claim 1 above, and further in view of US 2013/0251975 to Kampf.
Regarding Claim 2.  Zhang teaches the process according to claim 1, but is silent regarding the viscosity of the polymeric MDI component.  However, Kampf also teaches a method of making a polyurethane foam in which the viscosity of the polymeric MDI component is preferably in the range of 200 to 2500 mPas [0115].  The polymer MDI used in the examples has a viscosity of specifically 500 mPas [0170].  Zhang and Kampf are analogous art as they are from the same field of endeavor, namely polyurethane foams.  Before the effective filing date of the instantly claimed invention, it would have been obvious to provide a polymeric MDI component with a viscosity in the range taught by Kampf in the process of Zhang.  The motivation would have been that Kampf teaches this is a suitable viscosity for a polymeric MDI component used in the preparation of polyurethane foams [0115].
Regarding Claims 7 - 11.  Zhang teaches the process according to claim 1 wherein, in a preferred embodiment, the polyol comprises a mixture of a polyester polyol and polyether polyol [0049].  Zhang does not expressly teach the specify particular properties of said polyester and polyether polyols or the relative amounts thereof.  However, Kampf also teaches a method of making a polyurethane foam in which the polyol composition comprises a mixture of polyester and polyether polyols [0020] – [0031].  Specifically, the polyol composition comprises at least one polyetherester polyol obtainable by esterification of 10 to 70 mol% of a dicarboxylic acid component comprising 50 to 100 mol% of one or more aromatic dicarboxylic or derivatives thereof, as well as 0 to 50 mol% of one or more aliphatic dicarboxylic acids or derivatives thereof; 2 to 30 mol% one or more fatty acids or derivatives thereof; 10 to 70 mol% one or more aliphatic or cycloaliphatic diols having 2 to 18 carbon atoms or alkoxylates thereof; and 2 to 50 mol% of a polyether/alkoxylation product prepared by alkoxylating a polyol having a functionality of not less than 2, wherein the sum of all the aforementioned components totals 100 mol% [0022] – [0028].  The number average molecular weight of the polyetherester polyols is preferably in the range of from 400 to 1000 [0096].  The polyol composition of Kampf further comprises a polyester C) which is different from the above described polyester B) and is not prepared in the presence of a alkoxylation product corresponding to instantly claimed component (b1a4) [0116].  The mass ratio of polyesters B): C) is generally at least 0.1 [0119].  The polyol composition of Kampf additionally comprises a polyether polyol having a number-average molar mass of 150 to 3000 g/mol [0125].  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide the above described polyol composition of Kampf as the polyol composition in Zhang.  The motivation would have been that Kampf teaches this particular blend of polyester and polyether polyols provides systems with very high self-reactivity such that the use of catalysts can be minimized, as well as circumvents problems such as brittleness and product surface defects at interfaces with metallic layers [0011] – [0019].

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/164671 to Zhang et al. (hereinafter Zhang), as applied to Claim 1 above, and further in view of US 5,614,575 to Kotschwar.
Regarding Claims 6 and 14.  Zhang teaches the process according to claim 1, but is silent regarding the viscosity of the isocyanate and polyol components.  However, Kotschwar also teaches a method of making a sprayable polyurethane foam in which the viscosity of the isocyanate and polyol components are both preferably no more than 500 cps/mPas or 200 cps/mPas (Column 2, Lines 49 – 53).  Zhang and Kotschwar are analogous art as they are from the same field of endeavor, namely sprayable polyurethane foams.  Before the effective filing date of the instantly claimed invention, it would have been obvious to provide the polyisocyanate and polyol components with a viscosity in the range taught by Kotschwar in the process of Zhang.  The motivation would have been that Kotschwar teaches this is a suitable viscosity for polyisocyanate and polyol components used in the preparation of sprayable polyurethane foams (Column 2, Lines 49 – 53).

Notice of References Cited (PTO-892)
The art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited references also pertain to sprayable polyurethane foams prepared with polymeric MDI and/or hydrofluoroolefins.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A RIOJA/Primary Examiner, Art Unit 1764